DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crouch (US 2010/0302120).
Figure 1 of Crouch discloses a high gain relay antenna system, comprising:
(1) regarding Claim 21:
	a first passive reflect array (126-“secondary reflector”, which may be a planar reflect array [0023], [0005]-[0006]) configured to receive electromagnetic radiation from a transmitting source (110-[0021]) and generate a transmit beamforming signal with a first gain from the electromagnetic radiation (130); and

Crouch discloses that the microwave energy source can be a variety of sources [0021]. Thus the reflector system of Crouch is operable with a suitably positioned microwave antenna as the source, whereby it is operable as a “relay antenna,” as recited.  “High” gain is a relative expression that fails to distinguish over the arrangement of Crouch.
(2) regarding Claim 23:
	wherein the received electromagnetic radiation and the transmit beamforming signal received at reflect array elements of the first passive reflect array and the second passive reflect array, respectively, are phase-shifted and wherein the transmit beamforming signal and the outbound beamforming signal are aligned for a specified reflected beam pattern for far-field ([0022], [0023], [0030], [0049]-[0056]).
(3) regarding Claim 24:

(4) regarding Claim 25:
	wherein reflect array elements of the first passive reflect array introduce phase shifts to reflected signals emitted by the first passive reflect array, and wherein phases of the reflected signals from the reflect array elements are collimated by the phase shifts introduced by the reflect array elements ([0025], [0026], [0030]-[0036] methods of calculating).
(5) regarding Claim 26:
	wherein the first passive reflect array receives an incident beam that corresponds to the electromagnetic radiation from a far-field and forms a reflected beam that corresponds to the transmit beamforming signal in near-field to illuminate the second passive reflect array ([0022], [0023], [0030], [0049]-[0056]).
Allowable Subject Matter
Claims 1-11and 27-29 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 22 and 27 require the reflect arrays being separated by a predetermined distance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844